Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 04/14/2021, are accepted and do not introduce new matter. 
Regarding 112(f) invocation, amendments to the claims have removed the term “sealing assembly” and replaced it with “body”. The term no longer invokes 112(f). 
All previous 112(b) rejections have been overcome by the amendments; rejections are hereby withdrawn.
Claims 1-6, 8-10, 12-13, 15-19, 22 and 25-27 are pending; claims 16-19, 22 and 25-27 are withdrawn; claims 7, 11, 14, 20-21, 23-24 and 28-36 are cancelled. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pounder et al (U.S. 2006/0060361) in view of Simons (U.S. 4,757,865) and Lewis (U.S. 2,129,012).
Regarding claim 1, Pounder teaches a sprinkler (10) comprising: 
a frame (40) having a first end (lower end of 40) and a second end (upper end of 40) spaced apart along a longitudinal sprinkler axis (axis A), the first end of the frame has a frame body (20) including an inlet (21), an outlet (22), and an internal passageway (23) extending between the inlet and the outlet along the longitudinal axis of the sprinkler (as seen in Fig 2); 
a body (closure assembly 30) is disposed in the outlet to occlude the outlet and prevent the flow of a fluid through the internal passageway from the inlet to the outlet (as seen in Fig 2); and 
a releasing mechanism (trigger assembly 60) having an unactuated state to support the body in the outlet (as seen in Fig 2) and an actuated state to release support from the body (when trigger 63 breaks, the releasing assembly releases the closure assembly 30, opening flow to the outlet), the releasing mechanism including: 

a link member (heat responsive trigger 63); 
a load member (compression member 83) engaged with the second end of the frame contacts the first end portion of the hook member at a second location (second location defined at upper side of the strut, see Fig 2) aligned with the longitudinal axis and opposed to the strut member (as seen in Fig 2 the load member 83 contacts the first portion of the hook at a location aligned with axis A, and is opposite to the strut). 

    PNG
    media_image1.png
    552
    643
    media_image1.png
    Greyscale

However, Pounder does not teach the link member having a fracture region and internal edges defining a central slot, the strut member and the hook member extending through the central slot such that the hook member and the strut member are spaced apart in the central slot to contact opposed internal edges of the link member; and an actuator in the unactuated state of the releasing mechanism directly coupled with the hook member at a location between the link member and the second end of the strut member, the actuator comprising a piston to contact the strut member to separate the hook and strut members in the actuated state of the releasing mechanism to break the link member.
Simons teaches a fire sprinkler wherein a link member (link assembly 15) having a fracture region (region in between sheet 16 and 17) and internal edges defining a central slot (internal edges of recess 19/21, seen in Fig 3), a strut member (8) and a hook member (9) extending through the central slot (as seen in Fig 2 and 4) such that the hook member and the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Simons to provide such a link member because the link member, as taught by Simons, provides increased transfer of heat, which achieves faster response time in the event of a fire (as disclosed in col 1, lines 48-61 of Simons).  
Lewis teaches an automatic fire sprinkler that includes an actuator (seen in its entirety in Fig 3), wherein in the unactuated state of a releasing mechanism (defined by 22, 26 and 27) the actuator is directly coupled with a hook member (hook member 22) at a location between a link member (26) and a strut member (27, as seen in Fig 1), the actuator comprising a piston (30) to contact the strut member to separate the hook and strut members in the actuated state of the releasing mechanism to break the link member (as seen in Fig 1, the piston contacts the strut member 27 and breaks away in response to high temperature in order to release pressure placed on the closure 14 so that the sprinkler opens).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Lewis to provide an actuator that is attached to the release mechanism in order to provide further means of activating the sprinkler, since the actuator is configured to deploy the piston by way of a temperature sensitive disc (31). In the event that the release links of Pounder fail to deploy in the event of a fire, the addition of the actuator of Lewis will insure that the release mechanism breaks open and activates the sprinkler.  A further motivation to 
Note: references made in parenthesis hereafter are referencing Pounder, unless otherwise stated.
Regarding claim 2, Pounder, Simons and Lewis teach the sprinkler of claim 1, wherein the strut member contact with the first end portion of the hook member defines a contact region (defined at 62a), the internal edges defining the central slot of the link member (as taught by Simons) in contact with the strut member at a first distance from the contact region (first distance defined from 62a to the point of contact of link 63 and the strut 61), the actuator being positioned at a second distance from the contact region, the second distance being greater than the first distance (Lewis teaches an actuator 29, wherein in combination with Pounder, the distance between the contact region and the actuator is greater than the first distance, as seen in Fig 1 of Lewis the actuator extends the whole length of the release system).
Regarding claim 3, Pounder, Simons and Lewis teach the sprinkler of claim 1, wherein the load member (83) comprises a threaded member (threaded passageway 81h, as seen in Fig 2) and wherein the frame includes a pair of frame arms (41 and 42) disposed about the frame body extending from the outlet to the second end of the frame (as seen in Fig 1) and converging toward an apex (defined by nosepiece 81) axially aligned along the longitudinal axis (as seen in Figs 1-2), the threaded member being in a threaded engagement with the apex (as seen in Fig 1).
claim 4, Pounder, Simons and Lewis teach the sprinkler of claim 1, wherein the fracture region of the link member includes a pair of fracture regions (defined by 25 of Simons) disposed about the central slot so as to be located between the strut and the hook members in the unactuated state of the releasing mechanism (as seen in Fig 4 of Simons, the fracture region is disposed about the central slot and are located between the strut and hook members), at least one of the fracture regions in the pair of fracture regions fracturing in the actuated state of the releasing mechanism (in the actuated state of the releasing mechanism 25 fractures from one another, as seen in Fig 3, to break its structure to allow for the strut to open the sealing member).
Regarding claim 5, Pounder, Simons and Lewis teach the sprinkler of claim 4, wherein the link member is substantially rectangular (as seen in Fig 4 of Simons, the link 15 is substantially rectangular and includes a rectangular slot) having an outer peripheral edge surrounding the central slot (outer periphery of 15), the link member including parallel elongate portions about the central slot (shown below), the pair of fracture regions comprising a notch formed in one of the elongate portions along the peripheral edge (each fracture region comprises at least one dimple, as disclosed in col 3, lines 1-3 of Simons, which are interpreted as notches).

    PNG
    media_image2.png
    330
    424
    media_image2.png
    Greyscale

Regarding claim 8, Pounder, Simons and Lewis teach the sprinkler of claim 1, wherein the opposed internal edges are chamfered edges (26 of Simons are chamfered internal edges) for contacting the strut and hook members in the unactuated state of the releasing mechanism (as seen in Fig 4 of Simons).
Regarding claim 9, Pounder, Simons and Lewis teach the sprinkler of claim 1, wherein the second end portion of the hook member has a recess (groove 25 of Lewis) through which the actuator is coupled with the hook member (as seen in Fig 1 of Lewis), the hook member having a mounting location between the recess and the first end portion of the hook member for engaging an internal edge of the link member (mounting location defined by 24 of Lewis, which engages the link member, as seen in Fig 1).
Regarding claim 10, Pounder, Simons and Lewis teach the sprinkler of claim 9, wherein the second end portion of the hook member is an annular formation with a circular opening defining the recess for receiving the actuator (as seen in Fig 1 of Lewis, the recess is formed as an annular formation, i.e. dome-like, to receive the actuator), the mounting location being formed adjacent the annular formation (as seen in Fig 1).
claim 12, Pounder, Simons and Lewis teach the sprinkler of claim 1. However, they do not explicitly teach the hook member defining a bend angle of 79°- 81°.
Nonetheless, Pounder teaches criticality to the configuration of the hook member and link assembly (see paragraph 0046). Thus, Pounder identifies the claimed angle as a result-effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to find the ideal bend angle of the hook member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As in the case of In re Antoine where the court found that it would be obvious to find an ideal parameter, if the parameter is first recognized as a result-effective variable by the prior art (MPEP 2144.05 II A and B). Since Pounder identified such an angle as a result-effective variable, it would be obvious to one of ordinary skill in the art to find the ideal angle of the hook in order to place the actuator in an ideal position for activation.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pounder et al (U.S. 2006/0060361) in view of Simons (U.S. 4,757,865) and Lewis (U.S. 2,129,012); further in view of Gil (U.S. 2002/0036090).
Regarding claim 13, Pounder, Simons and Lewis teach the sprinkler of claim 1. However, they do not teach the sprinkler wherein the actuator is at least one of a solenoid actuator and a Metron actuator. 
Gil teaches an electrically controlled fire sprinkler wherein an actuator (F) comprises an electric coil 14 that drives electricity to actuate the actuator (by definition a solenoid is a type of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Gil to provide the actuator with a solenoid in order to have electronic means of actuating the sprinkler in the event that the heat responsive link member of Pounder fails to deploy or in the event that the sprinkler needs to be turned-on in a situation where heat is not enough to break the heat sensitive link. 
Regarding claim 15, Pounder, Simons and Lewis teach the sprinkler of claim 1. However, they do not teach the sprinkler wherein the actuator is coupled to a controller.
Gil teaches an electrically controlled fire sprinkler wherein an actuator (F) comprises an electric coil 14 that drives electricity to actuate the actuator; wherein the actuator is connected to controller C (see Fig 2 of Gil).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Gil to provide the actuator with a solenoid in order to have a controller to electronically control actuation the sprinkler in the event that the heat responsive link member of Pounder fails to deploy or in the event that the sprinkler needs to be turned-on in a situation where heat is not enough to break the heat sensitive link. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach a sprinkler as disclosed in claim 5, wherein the outer peripheral edge and the internal edges defining the central slot are spaced apart to define a maximum width of the elongate portion, the notch extending from the outer peripheral edge to the internal edges defining the central slot to a notch depth reducing the maximum width by over 50%. It would not be obvious to modify the prior art to include a notch, as claimed, because this is not seen in the prior art and would be considered hindsight rationale. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-10, 12, 13 and 15 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 04/14/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752